         Case 1:17-cv-11397-JCB Document 79 Filed 05/15/20 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS
____________________________________
                                         )
BENJAMIN SASOON and                      )
MARGA CELADO,                            )
Individually and on Behalf of All Other  )
Persons Similarly Situated,              )
                                         )
               Plaintiff,                )      Civ. Action No. 17-11397-JCB
                                         )
       v.                                )
                                         )
                                         )
POSTMATES, INC.,                         )
                                         )
               Defendant.                )
____________________________________)


                                          JUDGMENT

                                          May 15, 2020

Boal, M.J.

       In accordance with this Court’s Final Order Approving Class Action Settlement dated

May 15, 2020 and this Court’s Order on Plaintiff’s Application for Attorney’s Fees and Costs

and Application for Class Representative Incentive Payments dated May 15, 2020, it is hereby

ordered that the above-entitled action be and hereby is dismissed.

                                              /s/ Jennifer C. Boal
                                             Honorable Jennifer C. Boal
                                             United States Magistrate Judge
